t c summary opinion united_states tax_court james m and mary n gorski petitioners v commissioner of internal revenue respondent docket no 4338-04s filed date james m and mary n gorski pro sese richard j hassebrock for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax that was based solely on the failure to pay the 10-percent additional tax on an early distribution of dollar_figure from an individual_retirement_account ira after respondent’s concession that dollar_figure of the distribution was used to pay qualified_higher_education_expenses in the taxable_year the issue is whether petitioners are subject_to the 10-percent additional tax under sec_72 on the remaining dollar_figure petitioners resided in liberty township ohio at the time the petition was filed background petitioners received an early distribution of dollar_figure from an ira in petitioners were both younger than at the time of the withdrawal petitioners reported the dollar_figure as income on line 15b of their jointly filed form_1040 u s individual_income_tax_return which was filed on date petitioners’ daughter kathleen enrolled in classes at miami university in oxford ohio in august respondent determined a deficiency of dollar_figure for the taxable_year based solely on petitioners’ failure to pay the the record does not contain the exact date in of the distribution this appears to be a timely filed return though the record does not specifically contain information regarding extension requests percent additional tax on the dollar_figure ira withdrawal petitioners were able to substantiate and respondent has conceded that dollar_figure of the ira distribution was used to pay qualified_higher_education_expenses in for kathleen consisting of tuition fees and room and board petitioners argue that additional expenses totaling dollar_figure are also qualified_higher_education_expenses and should not be subject_to the 10-percent additional tax the disputed dollar_figure is made up of the following expenses dollar_figure for a computer dollar_figure for books dollar_figure for housewares appliances and furniture and dollar_figure for bedding respondent agrees that the expenses for the computer housewares appliances furniture and bedding were incurred and paid in but argues that they are not qualified_higher_education_expenses because they were not required by the university respondent argues that the book expense was not properly substantiated as having been incurred and paid in for books that were required for kathleen’s enrollment in classes discussion4 a tax treatment of early ira_distributions sec_408 provides that any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the distributee in the year of distribution in the manner provided under sec_72 an ira is included in the definition of an individual_retirement_plan sec_7701 petitioners properly reported the entire dollar_figure distribution from their ira as income on their return sec_72 imposes an additional 10-percent tax on that portion of a distribution from a qualified_retirement_plan that is includable in the taxpayer’s gross_income unless the distribution satisfies an exception found under sec_72 an ira is a qualified_retirement_plan for purposes of the additional 10-percent tax sec_72 sec_4974 the additional tax does not apply to distributions from an ira used to pay for qualified_higher_education_expenses sec_72 petitioners do not argue that any other exception sec_7491 concerning burden_of_proof has no bearing on this case the issue with respect to the computer housewares appliances furniture and bedding expenses is primarily one of law regarding the book expense sec_7491 is not applicable because petitioners have not satisfied the substantiation requirement sec_7491 found in sec_72 applies to their ira distribution b qualified_higher_education_expenses for purposes of sec_72 qualified_higher_education_expenses are expenses for tuition fees books supplies and equipment required for enrollment or attendance at an eligible_educational_institution sec_529 room and board may be qualified_higher_education_expenses for students under guaranteed plans who are at least half-time students sec_529 furthermore higher education expenses must be for the education of the taxpayer the taxpayer’s spouse or any child or grandchild of the taxpayer or taxpayer’s spouse sec_72 the computer neither the internal_revenue_code nor the applicable regulations provide specific guidance on whether a computer is a qualified_higher_education_expense petitioners point to internal_revenue_service notice_97_60 1997_2_cb_310 to argue that a computer is a necessary tool or equipment and therefore is a qualified_higher_education_expense notice_97_60 does not an eligible_educational_institution is any college university vocational school or other postsecondary vocational institution that is described in sec_481 of the higher education amendments of publaw_99_498 100_stat_1476 sec_529 notice_97_60 sec_4 1997_2_cb_310 respondent does not question and we assume for the purpose of this opinion that miami university is an eligible_educational_institution however specifically define equipment or address the treatment of expenses for computers notice_97_60 supra moreover the authoritative sources of federal tax law are statutes regulations and judicial case law and not informal internal_revenue_service sources see zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 thus petitioners’ reliance on notice_97_60 is misplaced petitioners’ contention that a computer is included under the meaning of the word equipment warrants consideration as the absence of detail from a statutory text or congressional reluctance to legislate for all possible future situations does not mean that congress thereby intended to adopt a policy intolerant of adaptive interpretation 97_tc_385 citing 885_f2d_848 fed cir affd in part and revd in part 7_f3d_774 8th cir therefore it cannot be said that congress did not intend a computer to be considered equipment for the purpose of sec_72 petitioners’ argument loses steam in their assertion that a computer was necessary for kathleen’s attendance at the university according to the code the computer must be required sec_529 notwithstanding the absence of documentation from miami university stating that it requires students to purchase a computer it cannot be said from this record that a computer was required for kathleen’s enrollment in classes petitioner james gorski mr gorski testified that there is a bank of computers available for student use located in the university’s library mr gorski admitted that he had not personally seen the library computers but that it was his understanding there were only four or five available for big_number students at any time he further testified that by having her own computer his daughter would not have to use these library computers and risk walking from the library back to her dorm room late at night petitioners’ concern for their daughter’s safety while understandable does not prove that the purchase of a computer was required by miami university mr gorski further testified that professors use an internet-based system to post syllabi and course assignments and that certain university information is only available over the internet he admitted however that kathleen was not enrolled in any courses that specifically required her to have her own computer furthermore with computers available to all students in the library syllabi and course assignments are accessible even to students who do not have their own computers no matter how necessary petitioners think kathleen’s having her own computer may be the expense of one was not required for her enrollment or attendance at miami university and is not a qualified_higher_education_expense for purposes of sec_72 housewares appliances furniture and bedding petitioners argue that expenses of dollar_figure for housewares appliances and furniture and dollar_figure for bedding are qualified_higher_education_expenses petitioners did not specifically address these items at trial and from the record it does not appear that any of these items were required by miami university for kathleen’s enrollment these expenses are not qualified_higher_education_expenses for purposes of sec_72 books books required for the enrollment or attendance in a course at an eligible_educational_institution are qualified_higher_education_expenses under sec_529 petitioners claim that they spent dollar_figure of the ira distribution on books for kathleen in petitioners have not substantiated this expense as having been incurred and paid in or that the books purchased were required for kathleen’s enrollment or attendance in courses therefore the claimed dollar_figure expense for books is not a qualified_higher_education_expense conclusion petitioners’ additional claimed expenses are not qualified_higher_education_expenses for purposes of sec_72 petitioners are therefore liable for the 10-percent additional tax on the remaining dollar_figure of their ira early distribution reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
